IN THE DISTRICT COURT OF THE UNITED STATES
FOR THE DISTRICT OF NEW MEXICO

DEBRA HATTEN-GONZALES, et al.,
Plaintiffs,

VS. No. CIV 88-0385 KG/CG
Consolidated with
No. CIV-88-0786 KG/CG

DAVID SCRASE, Secretary of the
New Mexico Human Services Department,

Defendant.

AGREED ORDER APPROVING BUDGET AND
EXTENDING APPOINTMENT OF SPECIAL MASTER

This matter having come before the Court on the Defendant’s Unopposed Motion to
Approve Special Master’s Budget and Extend Appointment for the remainder of fiscal year (FY)
2019 and through FY 2020 (July 1, 2019 through June 30, 2020) the Court hereby ORDERS:

1. Defendant (HSD), will ensure necessary funding is available to pay the Special Master

for the remainder of FY 2019 (through June 30, 2019) and for FY 2020 (July 1, 2019

through June 30, 2020). HSD will track expenditures and make records available to

Defendant, Plaintiff and the Court.

2. The budget established in Document 770, paragraph 7, was a reasonable and appropriate
annual budget. Those same amounts listed in Document 770, paragraph 7, should be pro-

rated to allow continued payment for the remainder of FY 2019, and for FY 2020 (July 1,

2019 through June 30, 2020).

3. “Relocation” costs identified in Document 770, paragraph 8, and “Initial expenses for the

Special Master” identified in Document 770, paragraph 7, are no longer applicable.
4. All other provisions in Document 770 remain in effect.
5. The appointment of the Special Master is extended and will continue until June 30, 2020,
or until the case is dismissed or the Court Orders otherwise upon motion or agreement of

the parties, whichever occurs sooner.

 

Submitted by:

Constance Tatham

New Mexico Human Services Department
1474 Rodeo Rd.

P.O. Box 2348

Santa Fe, New Mexico 87505

(505) 827-7701

Attorney for Defendant

Approved by:

Maria Griego and Sovereign Hager

New Mexico Center on Law and Poverty
924 Park Ave. SW, Suite C
Albuquerque, NM 87102

(505) 255-2840 FAX (505) 255-2778

Daniel Yohalem

1121 Paseo de Peralta

Santa Fe, NM 87501

(505) 983-9433 FAX (505) 989-4844

Attomeys for Plaintiffs
